Citation Nr: 1437307	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  07-30 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2. Entitlement to service connection for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2005 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD assigning a 30 percent rating, effective February 24, 2005.

The Veteran filed a timely notice of disagreement with this rating action in September 2005.  In a February 2006 rating decision and November 20, 2006 statement of the case the RO assigned an increased rating of 50 percent for the PTSD, effective February 24, 2005.  The Veteran filed another notice of disagreement with this assigned rating in September 2006.  On January 18, 2007, the RO received a statement from the Veteran that he had PTSD when he got back from Vietnam and requesting VA to help him with his financial situation.  He did not file a formal substantive appeal at that time, but by continuing to assert that he suffered from PTSD and needed financial help from VA, he essentially communicated that he wanted to continue his appeal for a higher rating for his PTSD.  While the Veteran did not actually file a substantive appeal until February 2007, as the Veteran's January 18, 2007 statement (which is within 60 days of the November 20, 2006 statement of the case) is considered a timely assertion that he wished to continue with his appeal, the requirement that he file a substantive appeal at that time is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37, 44-45 (2009).

The RO subsequently readjudicated the claim in April 2007 and the Veteran filed another notice of disagreement, and after a statement of the case was provided, a substantive appeal.  However, the Board will consider the August 2005 rating decision as the decision on appeal, since the Veteran filed a notice of disagreement with this RO decision and after the statement of the case was provided, has continued to assert that he was not satisfied with his PTSD disability rating.

In April 2010, the Veteran testified at a Travel Board hearing in Waco, Texas, before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record.

In September 2010, the Board remanded the Veteran's claim for further development.  Upon return to the Board in a June 2012 decision, an increased rating of 70 percent, effective from February 24, 2005, for PTSD was granted.  Subsequently, in September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the AVLJ that conducted the April 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  Accordingly, in an April 2014 Board decision, the portion of the June 2012 Board decision that partially granted the claim of entitlement to an increased initial rating for PTSD, was vacated.  The remainder of the June 2012 Board decision, the issue of entitlement to a TDIU, remained undisturbed.  The issue of entitlement to a TDIU was remanded for further development in the June 2012 Board decision.  That development having been achieved, the issue now returns for appellate review.  


FINDINGS OF FACT

1.  The objective medical evidence of record indicates that the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood as noted by symptoms of impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful situations, and inability to maintain effective relationships in some instances, effective February 24, 2005.

2.  With resolution of the doubt in the Veteran's favor, the competent and credible evidence approximates findings that the Veteran's service connected PTSD and ischemic heart disease (coronary artery disease) status post myocardial infarction with coronary artery bypass graft are so severe that they preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but no higher, for the PTSD have been met, effective February 24, 2005.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a TDIU are approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

In October 2010 and October 2012, the RO provided VCAA notice with respect to the Veteran's claims.  As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private medical records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2013).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Generally, VA must consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The RO granted service connection for PTSD in August 2005, assigning an initial rating of 30 percent, effective February 24, 2005.  The Veteran appealed this action.  The RO subsequently assigned an initial rating of 50 percent for PTSD, effective February 24, 2005, in a February 2006 rating decision.  The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  He has specifically asserted that his PTSD should warrant a 70 percent rating.

The Veteran's PTSD is currently rated under Diagnostic Code 9411. 38 C.F.R. § 4.130.

Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and, inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130. As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned. VAOPGCPREC 10-95.
Throughout his appeal, the Veteran's assigned GAF scores have ranged from 35 to 50.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

Initially, the Board notes that the Veteran has several mental health disorders, including major depressive disorder, anxiety state, major depression, and depressive disorder.  A July 2005 VA examination report notes that the Veteran's chronic PTSD contributed to his functional impairment but that other events such as his long history of substance abuse and his recent prison incarceration might also impact his current level of functioning.  The examiner commented that it was difficult to say, without resorting to speculation, just how much of the Veteran's functional impairment in the areas of social and occupational function was solely the result of his PTSD.  At the February 2007 VA examination, the VA examiner, following a review of the claims file and a physical examination of the Veteran, determined that all of the Veteran's "main problems, including anger and substance abuse, cannot be directly tied to PTSD."  However, in that same examination report, the VA examiner also found that the Veteran "may have some mood and anger problems related to his PTSD."  At the January 2008 VA examination, the VA examiner concluded that the Veteran's depression is not related to his PTSD, but the examiner did not separate out the symptoms attributable to each disorder.  The January 2009, December 2010, and April 2013 VA examiners either did not provide multiple psychiatric diagnoses or did not distinguish between the symptoms associated with each diagnoses in the examination reports. 

Therefore, giving the Veteran the benefit of the doubt, the Board will consider the overall disability picture and symptoms related to all of his mental health diagnoses in determining the appropriate rating, since the symptoms specifically attributable to his PTSD cannot be separated from his other diagnoses.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curium), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disorder and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).

Applying the above law to the facts of the case, the Board finds that the Veteran is entitled to an increased disability rating of 70 percent throughout his entire appeal. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that his PTSD causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.

Specifically, the December 2010 VA examiner determined that the Veteran's PTSD caused deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Additionally, at his SSA examination for disability benefits, the Veteran's PTSD was diagnosed as "severe."  The following discussion demonstrates the symptoms shown by the Veteran that more closely approximate a 70 percent rating.

Regarding occupational impairment, the July 2005 VA examination report shows the Veteran was not currently employed reportedly due to health problems related to his bypass surgery and his felony conviction.  He also reported motivational difficulties getting out and looking for a job.  His longest period of employment was for 11 years working in a warehouse, but he reportedly lost that job when he failed a random drug test.  In a February 2007 statement, the Veteran reported that he can no longer provide for his family due to, in part, his PTSD.  The February 2007 VA examiner determined that the Veteran "may" have difficulty maintaining employment.  At the January 2008 VA examination, the examiner concluded that the Veteran was functioning at the same level occupationally and socially since his last examination in February 2007.  At the January 2009 VA examination, the examiner concluded that the Veteran's impaired attention and concentration, along with his disgruntled and irritable personality, negatively impacted his occupational functioning.  At his April 2013 VA examination the Veteran stated that he did not like to socialize with people at all which interferes with his ability to work. 

With respect to social impairment, the July 2005 VA examination report shows the Veteran had been married for 35 years and has some marital discord, which he attributes to his recent 3-year prison term, but a good relationship with his sons.  He reported that he had no friends.  At his February 2007 VA examination, the Veteran described being "socially brutal" with his family and striking children.  The February 2007 VA examiner determined that the Veteran had poor social skills and antisocial behavior, which made it difficult to establish rapport with him.  At the January 2008 VA examination, the Veteran reported that he frequently argued with his spouse and was thinking of separating from her. He indicated that he did not talk to his children. The Veteran stated that he stayed inside of his house and avoided people.  Regarding Vietnamese people, he indicated that he could not "stand them."  The January 2008 VA examiner determined that the Veteran's social skills were fair to poor.  The examiner concluded that the Veteran was functioning at the same level occupationally and socially since his last examination in February 2007. 

At the January 2009 VA examination, the Veteran reported that his wife wanted him out of the house, and described his relationship with his wife as poor.  He stated that he verbally abused his wife.  He indicated that he did not like to spend time with other people.  The Veteran again stated that he stayed in bed most of the day, and avoided people and crowds.  The January 2009 examiner determined that the Veteran had "significant social impairment."  The January 2009 examiner also concluded that the Veteran's impaired attention and concentration, along with his disgruntled and irritable personality, negatively impacted his social functioning.  At the December 2010 VA examination, the Veteran reported that he did not socialize with his family.  He stated that he did not have any friends, however, he indicated that he did talk to his brother and sister once in a while.  He also stated that he gets nervous around other people.  The April 2013 VA examiner noted that while the Veteran and his wife had been married 39 years, they communicated infrequently.  The Veteran did report that he communicated with his children periodically, but he does not participate in activities or organizations and mostly stayed at home alone watching television. 

The December 2010 VA examination report noted that the Veteran had poor hygiene.  He reportedly showered once every two to three days.  He did not shower prior to the examination because he was in a hurry.

In addressing judgment deficiencies, in VA treatment records dated from July 2005 to March 2007, VA physicians determined that the Veteran's insight and judgment were fair.  At his January 2009 VA examination, his psychological insight was below average.  A December 2010 VA examination report noted his continued use of drug and alcohol in spite of being paroled for a DWI and court-ordered outpatient therapy.  The April 2013 VA examination noted that the Veteran completed a drug and alcohol rehabilitation program in February 2013.  

Regarding suicidal ideation, at the January 2008 and January 2009 VA examinations, the Veteran described experiencing suicidal ideation and feelings of worthlessness.  At his December 2010 VA examination, the Veteran reported "fleeting" suicidal thoughts, and feelings of hopelessness and worthlessness.

With respect to near-continuous panic or depression, the Veteran reported on the July 2005 VA examination report that he experienced depressed and irritable mood more days than not. At the January 2008 VA examination, the Veteran reported experiencing panic attacks and a "significant depressed mood."  The Veteran felt as though everything was going wrong for him.  His affect was depressed.  At the January 2009 VA examination, the Veteran was depressed.  At his December 2010 VA examination, his affect was mildly depressed.

Regarding impaired impulse control, at his February 2007 and January 2008 VA examination, the Veteran described anger control problems.  At the January 2009 VA examination, the Veteran was angry. 

This medical evidence is also supported by the Veteran's GAF scores of 35, 39, 45, and 50, which again indicates a range from serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); to some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school.

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD caused occupational and social impairment with deficiencies in most areas.  The Board finds the Veteran's symptoms of his PTSD more closely approximate a 70 percent disability evaluation.  38 C.F.R. § 4.130, DC 9411.

However, the next higher 100 percent rating is not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as:  gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

Specifically, at the January 2009 VA examination, the VA examiner determined that the Veteran's "PTSD does not lead to total impairment."  At all of his VA examinations, the Veteran was unemployed, but reported that he was unemployed because of his heart disorder.  The February 2007 VA examiner also concluded that the Veteran "may" have difficulty maintaining employment.  Although the Veteran's SSA records note the Veteran's impairment from his PTSD, ultimately, the Veteran is found disabled by SSA due to his heart disorder, and not his PTSD.  There is no medical evidence in the claims file to support the assertion that the Veteran's PTSD, alone, causes total occupational impairment in the Veteran.

The evidence of record also does not establish that the Veteran has total social impairment from his PTSD.  At all of the VA examinations, although he reported marital discord, the Veteran was still married.  The Veteran also described having relationships with his siblings, though he had a strained relationship with some family members and a history of violence toward some of the family members.

Furthermore, throughout his appeal, his thought processes have been normal. He was oriented to time, place, person and situation.  VA treatment records dated from July 2005 to August 2008 note no psychotic behavior.  At the February 2007 and January 2008 VA examinations, the examiners determined that the Veteran could complete his activities of daily living.  The January 2009 VA examination report noted that the Veteran thought he heard his wife's voice outside his room and went out there but no one was there.  However, the examiner found that this did not appear to be the onset of psychosis and noted that the Veteran indicated that he might have been falling asleep or groggy at the time he heard his wife's voice.

This evidence is also supported by the Veteran's GAF scores, which are indicative of severe impairment and some impairment in reality testing, but do not reflect total occupational or social impairment.

The Board also notes that a number of VA examiners have determined that the Veteran is an unreliable historian with respect to whether or not he continued to use drugs and alcohol and tended to exaggerate his symptoms.  Therefore, to the extent that the Veteran has stated that his symptoms are more severe than 70 percent, his assertions are not considered to be credible. 

Thus, the Veteran's PTSD does not demonstrate total occupational and social impairment, so as to warrant a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's occupational and social impairment is most appropriately rated at 70 percent disabling.  Id.

The Board acknowledges the Veteran's complaints regarding his PTSD symptoms, to include depression, loss of interest, and poor concentration.  The Board finds that the Veteran is competent and credible to make the above complaints as a layperson.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that to the extent that the Veteran is claiming impairment more severe than warranted by a 70 percent rating, his statements are not credible, as demonstrated by multiple VA examiners who have reported that he exaggerated some of his symptoms and was an unreliable historian with respect to his history of drug and alcohol use.  See Layno v. Brown, 6 Vet. App. 465 (1994) ((distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted ")). The Veteran's symptoms, when taken separately or together, are not enough to satisfy the criteria for a higher disability rating under DC 9411.  The Veteran's lay statements alone are not enough to warrant a higher disability rating.  Id.

For the reasons enumerated above, the Board finds that the Veteran's PTSD more nearly approximated the criteria for the next higher rating of 70 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411; see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability and residuals of prostate cancer with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted, especially when also realizing that a TDIU is being additionally granted in this decision.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that given the grants of increased ratings in this decision, the Veteran is service-connected for PTSD evaluated as 70 percent disabling, ischemic heart disease (coronary artery disease) status post myocardial infarction with coronary artery bypass graft evaluated as 30 percent disabling, residuals of sternal scar associated with ischemic heart disease evaluated as 10 percent disabling, residuals of left lower extremity scar associated with ischemic heart disease evaluated as noncompensable and erectile dysfunction associated with PTSD evaluated as noncompensable; with a combined evaluation of 80 percent.  The assigned combined evaluation of 80 percent for the Veteran's service-connected disabilities meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).  Thus, the Veteran is eligible to receive TDIU benefits.

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  The evidence of record indicated that the Veteran's PTSD was productive of occupational deficiencies due to his inability to concentrate or get along well with others.  In addition a March 2013 VA examination associated with the Veteran's ischemic heart disease noted that while the Veteran could possibly do light duty or sedentary work, he was restricted from performing moderate to heavy labor, including lifting over 25 pounds, pushing or pulling.  The evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

Based on the above analysis, the competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disabilities render him unemployable.  In resolving all doubt in the Veteran's behalf, entitlement to a TDIU has been established and his appeal is granted.  38 C.F.R. § 4.16 (2013).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  In this instance the severity of the Veteran's PTSD more closely approximate the increased rating of 70 percent and therefore an increased rating is granted.  The preponderance of the evidence also indicates that the Veteran is entitled to a TDIU.


ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, for the PTSD is granted, effective February 24, 2005, subject to the rules governing payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
Sarah Richmond
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


